Memorandum

Per Curiam.

The evidence established that the landlord was possessed of more than sufficient equity in the property within the fair contemplation of subdivision (d) of section 8 of chapter 314 of the Laws of 1945. The fact that he momentarily took title thereto in the name of a dummy corporation, of which he was the sole stockholder, may not be invoked for the purpose of defeating his rights herein. The Trial Court’s finding of the facts in favor of the landlord necessarily included a holding that he sought in good faith to recover the premises for his immediate personal use.
The final order should be unanimously reversed upon the law, with $30 costs to the landlord, and final order directed for the landlord.
MacCrate, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.